Citation Nr: 1534162	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active military service from March 1965 to January 1967, and from July 1970 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision, in which the RO, inter alia, denied entitlement to a TDIU. The Veteran filed a notice of disagreement (NOD) in May 2003, and the RO issued a statement of the case (SOC) in August 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the Veteran's former accredited representative, AMVETS, submitted a memorandum indicating that the Veteran was withdrawing his appeal for total disability rating based on individual unemployability, and that AMVETS was withdrawing as the Veteran's representative.

In August 2004, the Board remanded the claim on appeal to the RO to clarify whether the Veteran wished to withdraw his claim for a TDIU, and if not, to provide the Veteran with an opportunity to appoint representation, and to afford him a hearing before a Veterans Law Judge at the RO (as previously requested).

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, he clarified that he was proceeding in the appeal pro se.  

In May 2006, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  After accomplishing further action, in August 2009, the AOJ issued a supplemental statement of the case (SSOC), reflecting the continued denial of the claim.

In a September 2009 decision, the Board denied entitlement to a TDIU, to include on an extra-schedular basis.  In October 2009, the appellant filed a motion for reconsideration of the September 2009 Board decision.  In July 2010, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1000, 20.1001 (2014).

In August 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Mark R. Lippman as his representative.

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate the  September 2009 Board decision, and remanded  the matter on appeal  to the Board for further proceedings consistent with the Joint Motion.

Thereafter, in October 2011, the Board remanded the TDIU claim to the AOJ, for action consistent with the Joint Motion.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a September 2012 SSOC) and returned the matter to the Board.

In December 2012, the Board again denied entitlement to TDIU, including on an extra-schedular basis.  The Veteran appealed the December 2012 Board decision to the Court.  In October 2013, the Court granted another Joint Motion (filed by representatives for both parties), vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In January 2014, the Veteran requested another video-conference hearing before the Board.  Later that same month, the Board granted the request for a new hearing in light of the Veteran's change in representation.  Such hearing was held, before the undersigned, in May 2014.  A transcript of the proceeding has been associated with the file.  

In June 2014,  the Board again remanded the claim on appeal for further development and for initial AOJ adjudication of the  intertwined claim for an increased rating for a service-connected lumbar spine disability.  
With respect to the Veteran's representation, in a March 2015 statement, received approximately two weeks prior to certification to the Board, the Veteran reported that he had dismissed his private attorney as his representative.  Subsequently, following the AOJ's certification of the appeal,  the Board sent the Veteran a letter in May 2015 informing him that he could send a request to the Board regarding a change in representation and that the Board would decide his case as expeditiously as practicable.  As the Veteran is aware that he is unrepresented and that he must appoint a new representative if he desires to be represented, and has not done so, the Board recognizes the Veteran as  proceeding pro se in this appeal. 

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

For the reasons explained below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted above, in June 2014, the  Board remanded the claim on appeal, in part, based on a finding that the TDIU claim  is inextricably intertwined with the matter of the Veteran's entitlement to an increased rating for service-connected lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  In this regard, the Veteran was, and remains, ineligible for a schedular TDIU because he did not, and still does not, have a single disability rated as 60 percent disabling and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  In the June 2014 Remand, the Board noted that the claim for an increased rating for the back disability could result in a higher combined disability rating which in turn could result in eligibility for consideration of a TDIU on a schedular basis.  As discussed in the Introduction above, following the June 2014 Remand, the AOJ readjudicated the increased rating claim and granted a separate compensable rating for left lower extremity radiculopathy, in September 2014.  The time period to appeal any portion of that decision has not yet expired. 

In the June 2014 Remand, the Board  specifically instructed the AOJ not to return the case to the Board until after the Veteran perfected an appeal of the claim for an increased rating for the back disability, or the time period for doing so expired, whichever occurred first.  Unfortunately, the AOJ issued an SSOC and recertified the case to the Board, prior to the expiration of the appeal period for the intertwined claim.  The Veteran has not offered any affirmative statement indicating that he does not intend to appeal the September 2014 rating decision denying a higher rating for the lumbar spine disability.  As the  AOJ's  action was premature and not in compliance with the prior remand directives,  and because Board's  disposition of the TDIU claim, at this juncture, would prejudice the  Veteran, a remand of this matter is  required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

The Board again emphasizes to the Veteran that, if he wishes to pursue an appeal of  the claim for an increased rating for service-connected  lumbar spine disability, a timely appeal-consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal- must be perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

The Board also finds that further action to obtain all outstanding, pertinent records is needed to ensure that all due process requirements are met, and the record is complete with respect to the perfected claim for a TDIU.  
As for VA records, the claims file includes treatment records from the San Diego VA Medical Center (VAMC) (to include the Mission Valley Outpatient Clinic (OPC)), dated up to May 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding pertinent VA treatment records from the San Diego VAMC (to include the Mission Valley OPC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim for a TDIU, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action on the TDIU deemed warranted by the VCAA (to include referring the claim to VA's Director of Compensation and Pension service for extra-schedular consideration, if appropriate), prior to adjudicating the claim.



Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego VAMC (to include the Mission Valley OPC) all outstanding  records of evaluation and/or treatment of the Veteran dated since May 2012.  Follow the procedures of  38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.


4.  After completing the requested actions, and any other development and/or notification action deemed warranted by the VCAA (to include referring the TDIU claim to VA's Director of Compensation and Pension   service for extra-schedular consideration, if appropriate), readjudicate the claim for TDIU, to include on an extra-schedular basis, in light of all pertinent evidence and legal authority.  

5.  If the claim for a TDIU remains denied, furnish the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

6.  Do not return the claim for a TDIU to  the Board until after the Veteran has perfected an appeal of the claim for an increased rating for the lumbar spine disability, or the time period for doing so has expired, whichever occurs first.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  .

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

